Citation Nr: 0311353	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-06 140	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance under 38 U.S.C.A. § 1521(d).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1971 to August 1976.  

2.	On May 29, 2003 the Board was notified by the veteran's 
stepdaughter that the veteran died on November [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


